DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The current office action is made responsive to claims filed 12/21/2020. 
Claims 1-20 are pending. A complete action on the merits appears below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-12, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2005/0203504 to Wham et al. (herein after “Wham”).
Regarding claim 1, Wham teaches a system (Fig. 1; system 100) for controlling an ablation therapy comprising: 
a signal generator (Fig. 1; generator 101) adapted to provide electrical output for ablation therapy; and 
a user interface (Fig. 1; user interface 108) operatively linked to the signal generator, the user interface configured to interact with a user by: 
providing the user a list of available closed loop control parameters to select from (¶[0039] the user interface allows the user to input pre-surgical information to control various parameters, such as voltage, current, resistance, intensity, power, frequency, amplitude, and/or pulse parameters, additionally, the user may input a disease state and the control module may be designed to automatically set the generator with specific energy parameters and particular energy ranges); 
receiving from the user a selection of one or more closed loop control parameters (¶[0039] the user may input pre-surgical information and control various parameters of the energy output to the patient. During the surgery the user can control one or more parameters); and 
for at least one user selected closed loop parameter, presenting the user with an input screen for selecting or approving one or more limits for the user selected closed loop parameter (¶[0039]); 
further wherein the signal generator is configured to deliver a therapy regimen as follows (¶[0042]): 
generating a first electrical output having a first output parameter set (¶[0042]); 
sensing a signal related to the user selected closed loop parameter and comparing the sensed signal to the user selected or approved limit for the user selected closed loop parameter (¶[0052]); 
adjusting the first output parameter set to create a second output parameter set (¶[0054]); and 
generating a second electrical output using the second output parameter set, wherein at least the second output parameter set is configured for ablating tissue (¶[0056]).
Regarding claim 2, Wham teaches the system of claim 1 wherein the closed loop control parameters comprise at least user selectable options for phase (¶[0056]- [0059] discusses the control module as regulating the energy output based on a variety of variables, such as recognition of an event, such as a thermal event being indicative of a phase change).
Regarding claim 9, Wham teaches the system of claim 1 wherein the first and second electrical outputs differ from one another in terms of slew rate.
Regarding claim 10, Wham teaches a system (Fig. 1; system 100) for controlling an ablation therapy comprising: 
a signal generator (Fig. 1; generator 101) adapted to provide electrical output for ablation therapy; and 
a user interface (Fig. 1; user interface 108) operatively linked to the signal generator, the user interface configured to interact with a user by:
providing the user a list of available therapy profiles to select from (¶[0039] the user interface allows the user to input pre-surgical information to control various parameters, such as voltage, current, resistance, intensity, power, frequency, amplitude, and/or pulse parameters, additionally, the user may input a disease state and the control module may be designed to automatically set the generator with specific energy parameters and particular energy ranges); and 
receiving from the user a selection of one of the available therapy profiles (¶[0039], [0046]); 
further wherein the signal generator is configured to deliver a therapy regimen as follows (¶[0042]): 
configuring a first output therapy parameter set using the selected therapy profile (¶[0039]); 
generating one or more first therapy outputs using the first output therapy parameter set (¶[0042]); 
sensing one or more first feedback parameters (¶[0052]); 
comparing the first feedback parameters to an expected feedback parameter to generate one or more first comparison results, wherein the expected feedback parameter is associated with the selected therapy profile (¶[0054]); and 
configuring a second output therapy parameter set using the first comparison results (¶[0056]).
Regarding claim 11, Wham teaches the system of claim 10 wherein the first feedback parameters and the expected feedback parameter relate to a relative change in impedance (¶[0035]).
Regarding claim 12, Wham teaches the system of claim 10 wherein the first feedback parameters and the expected feedback parameter relate to a change in sensed phase (¶[0056]- [0059] discusses the control module as regulating the energy output based on a variety of variables, such as recognition of an event, such as a thermal event being indicative of a phase change).
Regarding claim 17, Wham teaches the system of claim 10 wherein the therapy profiles comprise a schedule of therapy output parameters to use during the duration of the therapy regimen, wherein the signal generator is adapted to configure the second output therapy parameter set as follows: if the first feedback parameters correlate with the expected feedback parameters, using the schedule of therapy output parameters for the selected therapy profile to define the second output therapy parameter set; or if the first feedback parameters do not correlate with the expected feedback parameters, modifying the schedule of therapy output parameters for the selected therapy profile in response to the first feedback parameters (¶[0046], [0057], [0060]).
Regarding claim 19, Wham teaches the system of claim 10 wherein the first and second electrical outputs differ from one another in terms of slew rate (¶[0057]- [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0203504 to Wham et al. (herein after “Wham”) in view of U.S. Patent Publication No. 2002/0068931 A1 to Wong et al. (herein after “Wong”).
Regarding claim 3, Wham teaches the system of claim 1, wherein the closed loop control parameters comprise at least user selectable options for impedance (¶[0035]).
However, Wham fails to specifically teach this impedance as being reactive impedance.
Wong teaches a device for ablating organic material (¶Abstract).
Wong further teaches a variety of real-time data measurements as being used to control the device, such as tissue impedance, tissue reactive component, and tissue resistive component (¶[0068]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Wong into the device of Wham as utilizing a reactive impedance will provide for accurate measurements (¶[0063]).

Claim 4, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0203504 to Wham et al. (herein after “Wham”) in view of U.S. Patent Publication No. 20180028260 A1 to Onik et al. (herein after “Onik”).
Regarding claim 4, Wham teaches the system of claim 1, wherein the closed loop control parameters comprise at least user selectable options for inter-pulse or inter-burst parameters (¶[0036]).
However, Wham fails to teach the inter-pulse or inter-burst parameters as being inter-pulse or inter-burst voltage.
Onik teaches a treatment system for treating and ablating unwanted tissue (¶Abstract).
Onik further teaches the ability to control tissue treatment through a variety of means, such as by modifying inter-pulse time voltage, to provide a controlled heat treatment (¶[0090]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Onik into the device of Wham as modifying  inter-pulse time voltage allows for a controlled treatment (¶[0090]).
Regarding claim 13, Wham teaches the system of claim 10 wherein the first feedback parameters and the expected feedback parameter relate to inter-pulse or inter-burst parameters (¶[0036]).
In accordance with the above rejection of claim 4, Onik further teaches the inter-pulse or inter-burst parameters as being inter-pulse or inter-burst voltage (¶[0090]).
Regarding claim 20, Wham teaches a system (Fig. 1; system 100) for controlling an ablation therapy comprising: 
a signal generator (Fig. 1; generator 101) adapted to provide electrical output for ablation therapy; and 
a user interface (Fig. 1; user interface 108) operatively linked to the signal generator, the user interface configured to interact with a user by: 
providing the user a list of available therapy profiles to select from (¶[0039] the user interface allows the user to input pre-surgical information to control various parameters, such as voltage, current, resistance, intensity, power, frequency, amplitude, and/or pulse parameters, additionally, the user may input a disease state and the control module may be designed to automatically set the generator with specific energy parameters and particular energy ranges); and 
receiving from the user a selection of one of the available therapy profiles (¶[0039] the user may input a disease state and the control module may be designed to automatically set the generator with specific energy parameters and particular energy ranges); 
further wherein the signal generator is configured to deliver a therapy regimen as follows (¶[0042]):
defining, for the selected therapy profile, at least a portion of a therapy regimen comprising a plurality of pulses, each pulse comprising a plurality of pulse segments (¶[0042]); 
configuring a first output therapy parameter set using the selected available therapy profile, the first output therapy parameter set defining a first predetermined segment of a predetermined pulse (¶[0042]);
generating the first predetermined segment of using the first output therapy parameters (¶[0042]); 
sensing one or more first feedback parameters (¶[0052]); 
using the sensed first feedback parameters to define a second predetermined segment occurring after the first predetermined segment in the predetermined pulse of the predetermined burst (¶[0054]- [0056]). 
However, Wham fails to specifically teach the therapy regimen comprising a plurality of bursts of pulses, each burst comprising a plurality of pulses.
Onik further teaches the plurality of pulses as being a portion of a pulse burst (¶[0067]). This pulse configuration being useful as the control of the pulse burst interval allows for maximizing the deposition of energy to accomplish the ablation procedure (¶[0120]- [0121]).

Claim 5, 8, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0203504 to Wham et al. (herein after “Wham”) in view of U.S. Patent Publication No. 2015/0032096 A1 to Johnson (herein after “Johnson”).
Regarding claim 5, Wham teaches the system of claim 1 wherein the closed loop control parameters comprise at least user selectable options for impedance (¶[0035]).
However, Wham fails to teach this impedance as being multi-path impedance. 
Johnson teaches a device for ablatively treating tumors through impedance measurements (¶Abstract, [0002]).
Johnson further teaches the ability to utilize multi-path impedance measurements, so as to monitor multiple developing ablation volumes simultaneously (¶[0005]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Johnson into the device of Wham to allow for a larger area of tissue monitoring during an ablation procedure (¶[0005]).
Regarding claim 8, Wham teaches the system of claim 1.
However, Wham fails to teach the system, wherein the first and second electrical outputs differ from one another in terms of electrodes selected as anodes or cathodes for each of the outputs.
Johnson further teaches the switching of any of the positive terminal members to a return electrode which allows for the detection of location of potential non-uniformity (¶[0071]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Johnson as allowing the device to more readily detect potential non-uniformity of a sample volume (¶[0071]).
Regarding claim 14, Wham teaches the system of claim 10 wherein the first feedback parameters and the expected feedback parameter relate to impedance.
In accordance with the above rejection of claim 5, Johnson teaches the impedance as being multi-path impedance (¶[0005).
Regarding claim 18, In accordance with the above rejection of claim 8, Johnson teaches the system of claim 10 wherein the first and second electrical outputs differ from one another in terms of electrodes selected as anodes or cathodes for each of the outputs (¶[0071]).

Claim 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0203504 to Wham et al. (herein after “Wham”) in view of U.S. Patent Publication No. 2018/0028260 A1 to Onik et al. (herein after “Onik”) further in view of U.S. Patent Publication No. 2011/0238056 A1 to Koss et al. (herein after “Koss”).
Regarding claim 6, Wham teaches the system of claim 1. 
In accordance with the above rejection of claim 4, Onik teaches the plurality of pulses being within a plurality of bursts (¶[0090]).
However, Wham in view of Onik fail to teach the first and second electrical outputs occurring within the same pulse. 
Koss teaches an electrosurgical instrument for applying electrical current to ablate tissue, through an application of a series of pulses (¶Abstract, [0004]).
Koss further teaches adjusting based on sensed impedance data, the pulse, either from an RF start to RF end value, or controlling the RF at a subsequent pulse (¶[0008]). The pulse profile adjusting from a start value to an end value, providing for multiple outputs to occur within the same pulse. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to incorporate the teachings of Koss into the device of Wham and Onik so as to allow for varying electrosurgical operating consequences based on impedance data (¶[0008]).
Regarding claim 7, Wham teaches the system of claim 1.
In accordance with the above rejection of claim 4, Onik teaches the plurality of pulses being within a plurality of bursts (¶[0090]).
However, Wham in view of Onik fail to teach the system wherein the first and second electrical outputs occur within separate pulses of the same burst.
Koss further teaches adjusting based on sensed impedance data, the pulse, either from an RF start to RF end value, or controlling the RF at a subsequent pulse (¶[0008]). The pulse profile adjusting at a subsequent pulse providing for multiple outputs to occur between two separate pulses. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to incorporate the teachings of Koss into the device of Wham and Onik so as to allow for varying electrosurgical operating consequences based on impedance data (¶[0008]).
Regarding claim 15, Wham teaches the system of claim 10.
In accordance with the above rejection of claim 4, Onik teaches the plurality of pulses being within a plurality of bursts (¶[0090]).
In accordance with the above rejection of claim 6, Koss teaches the system wherein the first and second electrical outputs occur within the same pulse (¶[0008]).
Regarding claim 16, Wham teaches the system of claim 10.
In accordance with the above rejection of claim 4, Onik teaches the plurality of pulses being within a plurality of bursts (¶[0090]).
In accordance with the above rejection of claim 6, Koss teaches the system wherein the first and second electrical outputs occur within separate pulses of the same burst (¶[0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794